In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Zoning Board of Appeals of the Town of New Castle which, after a hearing, denied petitioners’ application for a special use permit, petitioners appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County, dated March 24, 1977, as granted the cross motion of the respondent zoning board and dismissed the petition. Judgment affirmed insofar as appealed from, with one bill of costs jointly to respondents, on the opinion of Mr. Justice Dickinson at Special Term (90 Misc 2d 31). Hopkins, J. P., Latham, Damiani and Titone, JJ., concur.